Exhibit 10.14

DIRECTOR COMPENSATION PROGRAM UNDER THE

INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN

(Amended and Restated as of January 19, 2012)

The following provisions set forth the terms of the compensation program (the
“Program”) for nonemployee directors of Intermec, Inc. (the “Company”) under the
Intermec, Inc. 2008 Omnibus Incentive Plan (the “Plan”), as it may be amended
from time to time. The following terms are intended to supplement, not alter or
change, the provisions of the Plan, and in the event of any inconsistency
between the terms contained herein and in the Plan, the Plan shall govern. All
capitalized terms that are not defined herein shall be as defined in the Plan.

 

1. Eligibility

Each director of the Company elected or appointed to the Board who is not
otherwise an officer or employee of the Company or a Related Company (a
“Director”) shall be eligible to receive the Awards set forth in the Program.

 

2. Option Grants (Grants Prior to 2012)

 

  (a) Timing and Number of Shares Subject to Option Grants

(i) Annual Option Grants. Immediately after the 2008 Annual Meeting of
Stockholders and at each Annual Meeting of Stockholders thereafter, each
Director shall automatically be granted a Nonqualified Stock Option to purchase
shares of Common Stock with a Black-Scholes value of $80,000, with any
fractional share rounded to the nearest whole share (0.5 to be rounded up)
(each, an “Annual Option Grant”).

(ii) Initial Option Grants. Any person who becomes a Director at any time of the
year other than the date of the Annual Meeting of Stockholders shall
automatically be granted a Nonqualified Stock Option to purchase shares of
Common Stock for a pro rata portion of the value of the most recent preceding
Annual Option Grant, based on the time remaining in the one-year period
following the date of the previous Annual Meeting of Stockholders, such grant to
be effective on the date he or she becomes a Director (an “Initial Option
Grant”).

(iii) Makeup Option Grants. Immediately after the 2008 Annual Meeting of
Stockholders, each Director shall automatically be granted a Nonqualified Stock
Option to purchase shares of Common Stock for a pro rata portion of the value of
the Annual Option Grant made on the same date, based on the time between
January 1, 2008 and the date of the 2008 Annual Meeting of Stockholders (each, a
“Makeup Option Grant”).

 

  (b) Exercise Price of Options.

Annual Option Grants, Initial Option Grants and Makeup Option Grants shall have
a per share exercise price equal to the Fair Market Value of the Common Stock on
the Grant Date of the Option.

 

  (c) Option Vesting and Exercisability

Options granted at the Annual Meeting of Stockholders shall vest and become
exercisable in four equal installments (subject to adjustment for fractional
shares) on the first business day of each fiscal quarter of the Company,
beginning on the Grant Date. Options granted on a day other than the date of the
Annual Meeting of Stockholders shall vest and become exercisable in equal
installments (subject to adjustment for fractional shares) on the Grant Date and
the first business day of each fiscal quarter of the Company, if any, that
occurs up to, and including, the first quarter of the year in which the next
Annual Meeting of Stockholders occurs. Notwithstanding the forgoing, Makeup
Option Grants made pursuant to Section 1(a)(iii) shall vest and become

 

Page 1 of 7



--------------------------------------------------------------------------------

exercisable in three installments (subject to adjustment for fractional shares)
on the first business day of each fiscal quarter of the Company, beginning on
the Grant Date. The first installment will be equal to one half of the Makeup
Option Grant; the second and third installments will be equal to one quarter of
the Makeup Option Grant.

 

  (d) Term of Options

Each Option shall expire seven years from the Grant Date thereof, but shall be
subject to earlier termination as follows:

(i) In the event that a Director ceases to be a Director of the Company for any
reason other than the death of the Director, the unvested portion of any Option
granted to the Director shall terminate immediately, and the vested portion of
the option may be exercised by the Director only within three years after the
date he or she ceases to be a Director of the Company or prior to the date on
which the Option expires by its terms, whichever is earlier.

(ii) In the event of the death of a Director, the unvested portion of any Option
granted to the Director shall become fully vested and exercisable, and the
option may be exercised only within three years after the date of death of the
Director or prior to the date on which the Option expires by its terms,
whichever is earlier, by the personal representative of the Director’s estate,
the person(s) to whom the Director’s rights under the option have passed by will
or the applicable laws of descent and distribution, or any beneficiary
designated pursuant to Section 13 of the Plan.

 

  (e) Exercise of Options

Options shall be exercised by giving the required notice to the Company (or a
brokerage firm designated or approved by the Company), stating the number of
shares of Common Stock with respect to which the Option is being exercised,
accompanied by payment in full for such Common Stock, which payment may be, to
the extent permitted by applicable laws and regulations, in whole or in part,
(a) in cash or check; (b) by having the Company withhold shares of Common Stock
that would otherwise be issued on exercise of the Option that have an aggregate
Fair Market Value equal to the aggregate exercise price of the shares being
purchased under the Option; (d) by tendering (either actually or by attestation)
shares of Common Stock owned by the Director that have an aggregate Fair Market
Value equal to the aggregate exercise price of the shares being purchased under
the Option; (e) if and so long as the Common Stock is registered under the
Exchange Act, by delivery of a properly executed exercise notice, together with
irrevocable instructions to a broker, to promptly deliver to the Company the
amount of proceeds to pay the exercise price, all in accordance with the
regulations of the Federal Reserve Board.

 

  (f) No Options will be granted under the Program after 2011.

 

3. Restricted Deferred Stock Unit Grants (Grants Prior to 2012)

 

  (a) Timing and Number of Restricted Deferred Stock Units

(i) Annual Restricted Deferred Stock Unit Grants. Immediately after the 2008
Annual Meeting of Stockholders, and at each Annual Meeting of Stockholders
thereafter, each Director shall automatically be granted restricted deferred
stock units with a value of $80,000, based on the Fair Market Value of the
Common Stock on the Grant Date, with any fractional share rounded to the nearest
whole share (0.5 to be rounded up) (each, an “Annual Restricted Deferred Stock
Unit Grant”); provided, that any person who becomes a Director at any time of
the year other than the date of the Annual Meeting of Stockholders shall receive
a pro rata portion of the value of the most recent preceding Annual Restricted
Deferred Stock Unit Grant, based on the time remaining in the one-year period
following the date of the previous Annual Meeting of Stockholders, such grant to
be effective on the date he or she becomes a Director.

 

Page 2 of 7



--------------------------------------------------------------------------------

(ii) Makeup Restricted Deferred Stock Unit Grant. Immediately after the 2008
Annual Meeting of Stockholders, each Director shall automatically receive a pro
rata portion of the value of the Annual Restricted Deferred Stock Unit Grant
made on the same date, based on the time between January 1, 2008 and the date of
the 2008 Annual Meeting of Stockholders.

 

  (b) Mandatory Deferrals of Restricted Deferred Stock Units

All restricted deferred stock unit grants that Directors are entitled to receive
under the Program shall automatically be deferred into and shall be subject to
the terms and conditions of the Company’s Director Deferred Compensation Plan or
any similar successor plan thereto (the “Deferred Compensation Plan”).

 

  (c) Vesting of Restricted Deferred Stock Units

All restricted deferred stock unit awards granted under the Program shall be
fully vested as of the date of the next Annual Meeting of Stockholders following
the Grant Date, assuming the Director’s continued service on the Board during
such period. In the event of a Director’s termination of service prior to the
vesting of restricted deferred stock units, such units shall automatically be
forfeited to the Company.

 

  (d) No restricted deferred stock unit awards will be granted under the Program
after 2011.

 

4. Restricted Stock Unit Grants (Grants After 2011)

 

  (a) Timing and Number of Restricted Stock Units

Immediately after the 2012 Annual Meeting of Stockholders, and at each Annual
Meeting of Stockholders thereafter, each Director shall automatically be granted
restricted stock units (“RSUs”) with a value of $100,000 (“RSU Value”), based on
the Fair Market Value of the Common Stock on the Grant Date, with any fractional
share rounded to the nearest whole share (0.5 to be rounded up) (each, an
“Annual RSU Award”); provided, that any person who becomes a Director at any
time of the year other than the date of the Annual Meeting of Stockholders shall
automatically be granted RSUs equal to a pro rata portion of the RSU Value,
based on the time remaining in the one-year period following the date of the
previous Annual Meeting of Stockholders, such grant to be effective on the date
he or she becomes a Director and based on the Fair Market Value of the Common
Stock on the Grant Date, with any fractional share rounded to the nearest whole
share (0.5 to be rounded up) (a “Mid-Term RSU Award”).

 

  (b) Voluntary Deferrals of Restricted Stock Units

All shares of Common Stock under RSU Awards that Directors are entitled to
receive under the Program may be deferred into and shall be subject to the terms
and conditions of the Deferred Compensation Plan, provided that the deferral
election requirements of the Deferred Compensation Plan are met.

 

  (c) Vesting of Restricted Stock Units

RSU Awards granted under the Program shall vest as follows:

(i) Annual RSU Awards shall vest in four equal installments (subject to
adjustment for fractional shares as set forth below), with 25% of such Annual
RSU Awards vesting on the first day of the calendar quarter that begins after
the Annual Meeting of Stockholders occurs at which the Annual RSU Awards were
granted and an additional 25% vesting on the first day of each of the three
calendar quarters thereafter.

 

Page 3 of 7



--------------------------------------------------------------------------------

(ii) A Mid-Term RSU Award granted to a Director who commences service on the
Board on or after January 1 of a calendar year but before the Annual Meeting of
Stockholders for such calendar year will fully vest on the date of the Annual
Meeting of Stockholders for such year.

(iii) A Mid-Term RSU Award granted to a Director who commences service on the
Board after the Annual Meeting of Stockholders for a calendar year but before
the end of the calendar year in which such Annual Meeting of Stockholders occurs
will vest proportionately in accordance with the number of vesting dates
remaining, as set forth in (i) above.

(iv) In all cases, a Director’s continued service on the Board is required
through each vesting date; provided, that unvested RSU Awards shall become fully
vested in the event of a Director’s Termination of Service by reason of death or
a Change of Control. In the event a Director ceases service on the Board prior
to the vesting of his or her RSU Awards, such unvested RSU Awards shall
automatically be forfeited to the Company. Vesting shall occur with respect to
whole shares of Common Stock only, with any fractional shares carried forward to
the final vesting date for a particular RSU Award.

 

  (d) Form and Timing of Payment of Restricted Stock Units

(i) Subject to the terms of a deferral election made by a Director pursuant to
Paragraph 4(b) hereof, upon full vesting of an Annual RSU Award or a Mid-Term
RSU Award granted pursuant to Paragraph 4(c)(iii) above, such vested RSU Award
shall be settled in shares of Common Stock upon the earlier to occur of the
following (each, a “Settlement Date”): (A) the one-year anniversary of the Grant
Date of the RSU Award (or with respect to a Mid-Term RSU Award granted pursuant
to Paragraph 4(c)(iii), the one-year anniversary of the Grant Date of the most
recently granted Annual RSU Awards) (provided that if such Settlement Date is
not a business date, the Settlement Date shall be the immediately preceding
business date) and (B) a Change of Control, provided such Change of Control also
constitutes a “change in control” event within the meaning of Section 409A.
Issuance of such shares shall occur within 30 days of the Settlement Date.

In the event a Change of Control is not a “change in control” event within the
meaning of Section 409A, RSU Awards that are outstanding immediately prior to
the effective date of such Change of Control shall remain an outstanding
obligation of the Company or the Successor Company, as the case may be, and will
be converted into a contractual right to receive a cash payment (a “Cash Payment
Right”) in an amount equal to the Fair Market Value of the shares of Common
Stock subject to the RSU Awards on the effective date of the Change of Control.
After such conversion, no interest or dividend equivalents will be accrued,
credited or paid with respect to a Cash Payment Right. The Cash Payment Right
will be paid in accordance with the same schedule set forth in this Paragraph
4(d)(i) hereof, as applicable, with respect to RSU Awards.

(ii) Subject to the terms of a deferral election made by a Director pursuant to
Paragraph 4(b) hereof, upon full vesting of a Mid-Term RSU Award granted
pursuant to Paragraph 4(c)(ii) above, such vested RSU Award shall be settled in
shares of Common Stock on the vesting date for such Mid-Term RSU Award, or if
earlier, upon the Director’s Termination of Service by reason of death or a
Change of Control. Issuance of such shares shall occur within 30 days thereof.

 

5. Terms and Conditions of Payment of Fees

 

  (a) Retainer Fees

There shall automatically be granted each year to each Director retainer fees of
$40,000. In addition, a non-executive Director serving as Chairman of the Board
shall be paid an additional retainer of $150,000 for the twelve month period
ending June 30, 2008 and $120,000 for the twelve month period thereafter ending
June 30, 2009. During each of the foregoing periods, this additional retainer
payable to the Chairman of the Board shall automatically be deferred into a
stock account under the Deferred Compensation Plan. After June 30, 2009, a
non-executive Director serving as Chairman of the Board shall be paid an
additional annual retainer of

 

Page 4 of 7



--------------------------------------------------------------------------------

$80,000. In addition, the Chairs of the Audit and Compliance Committee,
Compensation Committee and Governance and Nominating Committee shall each be
paid an additional annual retainer of $15,000, $10,000 and $10,000,
respectively; provided that, during the period July 1, 2007 through June 30,
2009, the Chairman of the Board, when also acting in the capacity of the Chair
of the Governance and Nominating Committee, shall not receive any additional
retainer. For the avoidance of doubt, after June 30, 2009, the Chairman of the
Board, when also acting in the capacity of the Chair of the Governance and
Nominating Committee, shall also be eligible to receive the additional retainer
for his or her service as Chair of such Committee.

 

  (b) Meeting Fees

Each Director shall automatically receive an attendance fee of $2,000 for his or
her attendance at the following meetings:

(i) each physical or telephonic meeting of a committee of the Board of which
that Director is a member;

(ii) each physical or telephonic meeting of the Board; and

(iii) each special meeting, physical or telephonic, of a committee of the Board
of which that Director is not a member, if his or her attendance is required for
the business of such meeting.

 

  (c) Payment of Fees

Except as otherwise set forth above, all retainer fees and meeting fees shall be
paid in cash quarterly, after the end of the quarter in which earned.
Notwithstanding the foregoing and except as otherwise set forth above, Directors
may elect to receive any retainer fees and meeting fees in shares of Common
Stock in accordance with Section 4(d) below or may defer retainer fees and
meeting fees into cash or stock accounts under the Deferred Compensation Plan.

 

  (d) Share Election and Issuance of Shares

(i) Share Election. A Director may make a share election (“Share Election”) to
receive in the form of Common Stock all of his or her retainer fees or meeting
fees earned in each calendar year that are otherwise payable in cash. The shares
of Common Stock (and cash in lieu of fractional shares) issuable pursuant to a
Share Election shall be issued quarterly in accordance with Section 4(d)(ii).
The Share Election must be in writing and delivered to the Secretary of the
Company on or prior to December 31 of the calendar year preceding the calendar
year in which the applicable retainer fees or meeting fees are to be earned;
provided, however, that any Director who commences service on the Board on or
subsequent to January 1 of a calendar year may make a Share Election during the
30-day period immediately following the commencement of his or her directorship.
A Share Election, once made, shall be irrevocable for the calendar year with
respect to which it is made and shall remain in effect for future calendar
years, unless revoked in writing or modified by a subsequent Share Election with
respect to future calendar years. Such subsequent Share Election must be made on
or prior to December 31 of the calendar year preceding the calendar year in
which such revocation shall take effect and in accordance with the provisions
hereof.

(ii) Issuance of Shares. Shares of Common Stock issuable to a Director pursuant
to this Section 4 shall be issued to such Director on the first business day
following the end of each calendar quarter. The total number of shares of Common
Stock to be issued shall be determined by dividing (x) the dollar amount of the
Director’s retainer fees and meeting fees for the preceding calendar quarter to
which a Share Election applies by (y) the Fair Market Value of the Common Stock
on the date such retainer fees or meeting fees would otherwise have been paid in
cash. In no event shall the Company be required to issue fractional shares. In
the

 

Page 5 of 7



--------------------------------------------------------------------------------

event that a fractional share of Common Stock would otherwise be required to be
issued, an amount in lieu thereof shall be paid in cash based on the Fair Market
Value of such fractional share on the last business day of the preceding
calendar quarter.

 

6. Change of Control

Upon a Change of Control, (a) all Options outstanding as of the date of such
Change of Control, and which are not then exercisable and vested, shall
immediately become fully exercisable and vested; (b) the restrictions applicable
to any restricted deferred stock unit shall lapse, and such restricted deferred
stock unit grants shall become free of all restrictions and become fully vested
and transferable; and (c) fees earned in respect of the calendar quarter in
which the Change of Control occurs shall be paid in cash as soon as practicable.
Upon a Change of Control, RSU Awards shall be treated as set forth in Paragraphs
4(c) and 4(d) of the Program.

 

7. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Director,
impair or diminish any rights of a Director or any rights of the Company under
an Award.

Provisions of the Plan (including any amendments) not discussed above, to the
extent applicable to Directors, shall continue to govern the terms and
conditions of Awards granted to Directors.

 

Page 6 of 7



--------------------------------------------------------------------------------

ADDENDA TO THE DIRECTOR COMPENSATION PROGRAM UNDER THE

INTERMEC, INC. 2008 OMNIBUS INCENTIVE PLAN

AMENDMENT NO. 1

The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the “Program”) is hereby amended by adding the following
addendum:

Notwithstanding any other provision in the Program to the contrary, all retainer
and meeting fees payable pursuant to the Program for services performed during
the twelve-month period ending December 31, 2009 shall be reduced by ten
percent.

In all other respects, the Program is hereby ratified and confirmed. The
effective date of this amendment is January 1, 2009.

AMENDMENT NO. 2

The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the “Program”) is hereby amended by adding the following
addendum:

Notwithstanding any other provision in the Program to the contrary, the value of
the Annual Option Grants made at the May 27, 2009 Annual Meeting of Stockholders
in accordance with Section 2(a)(i) of the Program shall be $60,000, and the
value of the Annual Restricted Deferred Stock Unit Grants made at the May 27,
2009 Annual Meeting of Stockholders in accordance with Section 3(a)(i) of the
Program shall be $60,000.

In all other respects, the Program is hereby ratified and confirmed. The
effective date of this amendment is May 26, 2009.

AMENDMENT NO. 3

The terms of AMENDMENT NO. 3, which was adopted July 16, 2009, are reflected in
the restated document.

AMENDMENT NO. 4

The Director Compensation Program under the Intermec, Inc. 2008 Omnibus
Incentive Plan (the “Program”) is hereby amended by adding the following
addendum:

Notwithstanding any other provision in the Program to the contrary, the value of
the Annual Option Grants made at the May 26, 2010 Annual Meeting of Stockholders
in accordance with Section 2(a)(i) of the Program shall be $20,000.

In all other respects, the Program is hereby ratified and confirmed. The
effective date of this amendment is May 26, 2010.

AMENDMENT NO. 5

The terms of AMENDMENT NO. 5, which was adopted January 19, 2012, are reflected
in the restated document.

 

Page 7 of 7